Citation Nr: 1630978	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a left ankle injury.

2.  Entitlement to service connection for left hip degeneration, to include as secondary to a left ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Travel Board hearing in August 2015, but prior to the hearing he submitted a written statement withdrawing his hearing request.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he fractured his left ankle during service and that his   left hip disability was caused by his left ankle disability.  The Board notes that     the Veteran injured his ankle during service in August 1969, and on physical examination he had swelling and tenderness in the left ankle.  X-ray revealed    small chips off the distal tibia and the Veteran was placed in a cast.  In November 1971 he reported occasional pain and swelling in the left ankle since the fracture.

In March 2009 the Veteran underwent VA examination in connection with his claims, and at the time he reported that he had injured his ankle in August 1969 and that he presently had left ankle pain up to five times per month for two days at a time.  He reported that after his left ankle cast was removed he would get a hitch in his hip.  Although the VA examiner diagnosed the Veteran with degenerative arthritis of left hip, she noted that the Veteran had no ankle diagnosis because there was no pathology to render a diagnosis.  For this reason, the VA examiner indicated that it was unable  to determine a nexus between the Veteran's hip degenerative joint disease and his ankle condition, and whether the Veteran's left ankle condition was related to military service without resorting to pure speculation.  However, the VA examiner noted        in her findings that she did not review the Veteran's service treatment records.  Accordingly, the Board finds that a new examination is warranted.    

Additionally, the Veteran receives continuous treatment through VA.  Updated records should be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the Veteran dated since April 2016 and associate them with the claims file.  If no records exist, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA ankle and hip examination to determine the nature of any current        left ankle disability, and to obtain opinions concerning  the left ankle and left hip claims.  The claims file must    be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology reported.  

Following examination of the Veteran and review of the claims file, the examiner is asked to respond to the following:

a. Please provide a diagnosis for any left ankle disability found and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed left ankle disability began in service or is otherwise related to service, to include the August 1969 left ankle injury with x-ray evidence of small chips off distal tibia and the left ankle complaints in November 1971.  Please explain why or why not.

b. Please provide an opinion as to whether it is at least as likely as not that the Veteran's left hip disability began in service or is otherwise related to service, to include the Veteran's contention that after his left ankle cast was removed he would get a hitch in his left hip.  Please explain why or why not.

c. If the examiner determines the Veteran has a current left ankle disability related to service, is it at least as likely as not that the current left hip disability was caused by the left ankle disability?  Please explain why or why not.

If not caused by the left ankle disability, is the Veteran's left hip disability permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the left ankle disability?  If so, please attempt to quantify the degree of worsening of the hip attributed to the      left ankle disability.  The examiner should provide    a rationale for the opinions expressed.

3.  After the development has been completed to      the extent possible, readjudicate the claims.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide the appropriate opportunity to respond before the case is returned      to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





